PER CURIAM.
Appellee, First Federal Savings and Loan Association of The Palm Beaches (First *454Federal), as the plantiff in a mortgage foreclosure action, on October 29, 1990, filed a motion for summary judgment and scheduled a hearing thereon for December 4, 1990. A supplemental affidavit to add $616 in taxes was filed by First Federal on November 27,1990, and the summary judgment hearing was rescheduled for December 12, 1990. Counsel for both parties were present and the matter was heard by the trial court and final judgment entered December 12, 1990. Sale was had and certificate of title issued.
On January 22, 1991, appellant moved to vacate the judgment pursuant to Florida Rule of Civil Procedure 1.540(b). As grounds therefor appellant stated: “The introduction of the supplemental affidavit gave rise to an error of fact and may be vacated under Rule 1.540(b) mistake[,] inadvertence.”
It is apparent from the scant record and briefs presented that, if a mistake was made, it was appellants’ failure to object on the grounds that the full twenty days required by the rule had not been allowed. Not having called this deficiency, if any, to the trial court’s attention, it was waived. Furthermore, we doubt the applicability of rule 1.540(b) in the context of this case.
Accordingly, the order appealed from is affirmed.
DOWNEY, LETTS and STONE, JJ„ concur.